DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed 9 October 2020.
Claims 1-28 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 May 2021 and 19 October 2021 were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 1, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites:
A computer-implemented method for blockchain cryptocurrency exchange, the computer-implemented method comprising: 
implementing a blockchain cryptocurrency exchange without bond backing by: tracking at least one pending blockchain transaction on a corresponding blockchain, the at least one pending blockchain transaction having been executed, but not yet committed, on the corresponding blockchain; 
determining whether an unexecuted blockchain transaction for cryptocurrency exchange is valid or invalid as a function of transaction information associated with the unexecuted blockchain transaction and the at least one pending blockchain transaction; and 
outputting a result of the determining, the result indicating whether the unexecuted blockchain transaction was determined to be valid or invalid.

Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of risk mitigation (a certain method of organizing human activity such as a fundamental economic principles or practices, e.g. hedging, insurance, mitigating risk) but for the recitation of additional claim elements. That is, other than reciting steps required to facilitate the performance of risk mitigation within the technological field of blockchain financial systems, nothing in the claim precludes the language from being considered as simply risk mitigation. 
A similar analysis can be applied to dependent claims 2-14 and 16-28, which further recite the abstract idea of risk mitigation. Specifically, claims 2-3, 8, 11-12, 15-16, 21, and 25-26 simply further describe the transactions which are being evaluated for risk, claims 4-7, 9-10, 17-20, and 23-24 simply further describe the risk mitigation process, and claims 13-14 and 27-28 simply further describe the steps required by the blockchain to perform risk mitigation processes.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Specifically, the additional elements merely recite functions necessary to perform risk mitigation within the technological context of a blockchain financial system. 
A similar analysis can be applied to dependent claims 2-14 and 16-28, which further recite the abstract idea of risk mitigation. Specifically, claims 2-3, 8, 11-12, 15-16, 21, and 25-26 simply further describe the transactions which are being evaluated for risk, claims 4-7, 9-10, 17-20, and 23-24 simply further describe the risk mitigation process, and claims 13-14 and 27-28 simply further describe the steps required by the blockchain to perform risk mitigation processes.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
Therefore, the claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11-12, 15, 22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay et al. (US 20210365930 A1) in view of Vikstrom et al. (US 20210110384 A1).

Regarding Claims 1 and 15, Fay discloses:
A computer-implemented method for blockchain cryptocurrency exchange, the computer-implemented method comprising: implementing a blockchain cryptocurrency exchange without bond backing by: tracking at least one pending blockchain transaction on a corresponding blockchain, the at least one pending blockchain transaction having been executed, but not yet committed, on the corresponding blockchain (See Fay: Para. [0056] – Fay discloses monitoring a blockchain for pending blockchain trades that has not been committed to said blockchain); 

However, Fay fails to explicitly disclose:
determining whether an unexecuted blockchain transaction for cryptocurrency exchange is valid or invalid as a function of transaction information associated with the unexecuted blockchain transaction and the at least one pending blockchain transaction; and 
outputting a result of the determining, the result indicating whether the unexecuted blockchain transaction was determined to be valid or invalid.

However, in a similar field of endeavor, Vikstrom discloses the use of a decentralized neural network to determine the validity of an incoming/requested transaction using information from said transaction and additional information to generate a validation output (See Vikstrom: Para. [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Fay to monitor the decentralized neural network of Vikstrom for uncommitted transactions and use the information gathered from said monitoring as input information into the validation output determination step disclosed by Vikstrom allowing for transaction validation to be streamlined thus increasing efficiency of the invention by allowing validation to occur with simply the monitoring of a single transaction rather than by analyses an entire transaction history (See Vikstrom: Para. [0006])

Regarding Claims 8 and 22, the combination discloses:
wherein the determining includes determining whether a conflict exists between the unexecuted blockchain transaction and the at least one pending blockchain transaction, wherein the unexecuted blockchain transaction is determined to be valid based on determining that the conflict does not exist, and wherein determining that the unexecuted blockchain transaction is invalid is based on determining that the conflict does exist (See Vikstrom: Para. [0006] – Vikstrom determines if there is a matching conflict between information of an unexecuted transaction in comparison to a previous transaction (Fay discloses a previous transaction being a pending blockchain transaction)).

Regarding Claims 11 and 25, the combination discloses:
further comprising initiating the unexecuted blockchain transaction by a user, wherein the transaction information is associated with the user or a wallet address of a digital wallet owned by the user (See Vikstrom: Para. [0049]).

Regarding Claims 12 and 26, the combination discloses:
further comprising initiating the unexecuted blockchain transaction by a user, wherein the transaction information includes know your customer (KYC) information associated with the user (See Vikstrom: para. [0049] – As the term KYC is merely defined as know-your-customer and no elaboration is provided in the specification, the examiner asserts that the SenderID included in the transaction information disclosed by Vikstrom discloses KYC information when giving the term its broadest reasonable interpretation i.e. information describing a user/customer).

Claim(s) 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Vikstrom in further view of Wang et al. (US 20210326813 A1).

Regarding Claims 2 and 16, the combination discloses the method of claim 1 but fails to explicitly disclose:
wherein the at least one pending blockchain transaction includes at least one pending cross-chain blockchain transaction, at least one sidechain blockchain transaction, or a combination thereof.

However, in a similar field of endeavor, Wang discloses a pending blockchain transaction being  a cross-chain transaction (See Wang: Para. [0055])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the pending transaction disclosed by Fay for the cross-chain transaction of Wang increasing the overall robustness of the invention by enabling the invention to operate using cross-chain transactions in addition to normal blockchain transactions.

Regarding Claims 3 and 17, the combination discloses:
wherein the transaction information associated with the at least one pending blockchain transaction includes data from the corresponding blockchain, a sidechain of the corresponding blockchain, at least one other blockchain, at least one sidechain of the at least one other blockchain, or a combination thereof (See Wang: para. [0055]).

Claim(s) 4-7 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Vikstrom in further view of Foster et al. (US 11308487 B1).

Regarding Claims 4 and 18, the combination of Fay and Vikstrom discloses the method of claim 1 but fails to explicitly disclose:
wherein the tracking, determining, and outputting are performed by a smart contract.

However, in a similar field of endeavor, Foster discloses a distributed network using a smart contract to perform transaction monitoring processes for the purposes of risk mitigation (See Foster: col. 257, lines 9-25).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of leveraging a smart contract to perform risk mitigation functionality as disclosed by Foster to perform the risk mitigation feature of tracking, determining, and outputting as disclosed by the combination of Fay and Vikstrom increasing the overall efficiency of the invention by allowing for these processes to be automatically performed via a smart contract.

Regarding Claims 5 and 19, the combination discloses:
wherein the smart contract is implemented as a centralized service accessible to other smart contracts, the centralized service including at least one interface enabling the other smart contracts to log into the centralized service (See Foster: col. 257, lines 9-25)

Regarding Claims 6 and 20, the combination discloses:
further comprising receiving the unexecuted blockchain transaction from a smart contract (See Foster: col. 257, lines 9-25) 
to determine validity of the unexecuted blockchain transaction and wherein the determining and outputting are performed in response to the receiving (See Fay: Para. [0056] – Fay discloses monitoring a blockchain for pending blockchain trades that has not been committed to said blockchain, See Vikstrom: Para. [0006]).

Regarding Claims 7 and 21, the combination discloses:
wherein the outputting includes sending the result to the smart contract (See Foster: col. 257, lines 9-25).

Claim(s) 9-10 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Vikstrom in further view of Bartrim et al. (US 20200118091 A1).

Regarding Claims 9 and 23, the combination discloses the method of claim 8 but fails to explicitly disclose:
further comprising computing an account balance based on the transaction information and wherein determining whether the conflict exists is based on the account balance computed.

However, in a similar field of endeavor, Bartrim discloses determining an account balance based on account information and performing a conflict check using said account balance (See Bartrim: para. [0227])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the determination step disclosed by the combination of Fay and Vikstrom for the determination step including the determination of an account balance as disclosed by Bartrim increasing the overall security strength of the invention by implementing an additional conflict criterion that can be used in conflict detection.

Regarding Claims 10 and 24, the combination discloses:
wherein, in an event the account balance is computed to be negative, the conflict is determined to exist, and wherein, in an event the account balance is computed to be positive, the conflict is determined not to exist (See Bartrim: para. [0227]).

Claim(s) 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Vikstrom in further view of Mills (US 20190004789 A1).

Regarding Claims 13 and 27, the combination of Fay and Vikstrom discloses the method of claim 1 but fails to explicitly disclose:
wherein the tracking includes: storing the at least one pending blockchain transaction in a queue; and removing the at least one pending blockchain transaction from the queue, in an event the at least one pending blockchain transaction is committed on the blockchain or removed from the blockchain.

However, in a similar field of endeavor, Mills discloses a blockchain system which implements an unverified queue in which pending items are held until commission to the blockchain (See Mills: para. [0076]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement the unverified queue of a blockchain system disclosed by Mills within the blockchain system disclosed by the combination of Fay and Vikstrom to store pending transaction prior to commission to the blockchain increasing the overall efficiency of the invention by leveraging the computing process advantage granted through the use of a data buffering system such a queue.

Claim(s) 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Vikstrom in further view of Kulkarni et al. (US 20220084013 A1).

Regarding Claims 14 and 28, the combination of Fay and Vikstrom disclose the method of claim 1 but fails to explicitly disclose:
wherein the tracking, determining, and outputting are implemented by a virtual machine.

However, in a similar field of endeavor, discloses a distributed blockchain system being implemented on a virtual machine (See Kulkarni: Para. [0043])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the computing system implementing the blockchain system disclosed by the combination of Fay and Vikstrom for the virtual machine disclosed by Kulkarni increasing the overall security of the invention by leveraging the isolation qualities inherent to a virtual machine as compared to a standard computing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohashi et al. (US 20220051235 A1) generally discloses a settlement system for settling blockchain transaction using smart contract technology.
Ramadoss et al. (US 20200042989 A1) generally discloses systems and methods for transferring cryptocurrency coins using smart contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685